Citation Nr: 1542212	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  08-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for throat cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to June 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal has been advanced on the Board's docket. 38 C.F.R. § 20.900(c).

In September 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  In January 2015, the Board remanded the case for further development.  In September 2015, in accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2015), the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

The Veteran's throat cancer is related to service.


CONCLUSION OF LAW

The criteria for service connection for throat cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for throat cancer, which he believes is related to exposure to environmental hazards during service, such as presumed herbicide exposure in the Republic of Vietnam.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  See also 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

Here, medical records showing a current diagnosis of throat cancer and uncontroverted evidence of exposure to herbicide agents during service in the Republic of Vietnam is sufficient evidence of a current disability and an in-service injury.  See, e.g., VA exam. (May 2015); DD Form 214 (showing service in the Republic of Vietnam).  See also 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).   Accordingly, this case turns on whether the current throat cancer is related to herbicide exposure during service.

Dr. Kantorawitz, Dr. Gjersat, and Dr. Gross provided favorable opinions to this effect on September 15, 2006; September 20, 2006; and October 4, 2006, respectively.  They agreed that the Veteran was low risk for cancer because he was a nonsmoker, he did not consume alcohol to excess, and he lived in pollution-free environments.  Similarly, in September 2015, a VA medical expert opined that it is as likely as not that the Veteran's throat cancer is related to herbicide exposure during service in the Republic of Vietnam.  The rationale was that the Veteran was a nonsmoker who did not engage in alcohol abuse.

The Board finds that, although these opinions are not extensively detailed, they are adequate as they sufficiently inform the Board of each medical expert's judgment and essential rationale.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).

In May 2015, a VA nurse practitioner opined that the Veteran's cancer is less likely than not incurred in or caused by the claimed in-service injury, event, illness.  The rationale was that tonsil cancer is not currently on the Institute of Medicine's (IOM) list of health conditions recognized as being associated with herbicide exposure in the Republic of Vietnam.

The Board finds that the May 2015 VA medical opinion is inadequate.  It is well established that IOM reports are based on general statistics and used for purposes of determining whether there is sufficient nexus between a disease and Agent Orange to warrant placing the disease on the list of presumptive diseases under 38 U.S.C.A. § 1116(a).  To permit the denial of service connection for a disease on the basis that it is not likely that there is any nexus to service solely because the IOM Agent Orange reports do not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  Polovick v. Shinseki, 23 Vet. App. 48, 54-5 (2009).  Accordingly, the unfavorable May 2015 VA medical opinion is inadequate because it is based solely on the fact the Veteran's cancer is not on the list of conditions recognized as associated with herbicide exposure in the Republic of Vietnam per a report of the IOM.

Under the unique circumstances of this case, the four favorable medical expert opinions are afforded sufficient evidentiary value to support a nexus between the Veteran's current throat cancer and his in-service herbicide exposure, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Accordingly, service connection for throat cancer is warranted.


ORDER

Service connection for throat cancer is granted.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


